DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are pending.
Priority
3.	Acknowledgement is made of applicant's claimed domestic priority to US Provisional Application 62/970,580 filed 02/05/2020.
Information Disclosure Statement
4.	The IDS filed on 08/05/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, the recitation of “at least 75% sequence identity to a promoter sequence within…” or “at least 75% sequence identity to a terminator sequence within…” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is unclear structurally what is required structurally of the sequence that is within a promoter or terminator sequence that shares at least 75% sequence identity.  Accordingly, the boundaries of the claim upon which protection is sought cannot be ascertained.  To this end, the claims will be interpreted as encompassing any nucleotide sequence that shares at least two contiguous nucleotides with the claimed sequence and functions as a promoter.

It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and 
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-19 are drawn to nucleic acids, expression cassettes, vectors, and methods of transforming an algal cell wherein the nucleic acid sequence comprises a promoter having at least 75% identity to a sequence selected from the group consisting of SEQ ID NO: 1, 3, 5, 7, 9, and 11 and operably linked to a heterologous sequence of interest.  The structure of the claimed nucleic acid sequence is unlimited.
	Claims 20-24 are drawn to a nucleic acid sequence having at least 75% sequence identity to a promoter sequence within a sequence selected from the group consisting of SEQ ID NOs:  1, 3, 5, 7, 9, and 11, operably linked to a nucleic acid sequence encoding a protein or functional RNA heterologous to Picochlorum sp. The structure of the claimed nucleic acid sequence is unlimited.
Pichochlorum sp.).  There are no other drawings or structural formulas disclosed of nucleic acids functioning as promoters encompassed by the claims.  Furthermore, there is no description of either functional truncation or sequences within the claimed sequence that function as a promoter or terminator sequence.  
	The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 438 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.
	Finally, the court held:  A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the

structure of the invention and its function. A biomolecule sequence described only by a
functional characteristic, without any known or disclosed correlation between that
function and the structure of the sequence, normally is not a sufficient identifying
characteristic for written description purposes, even when accompanied by a method of
obtaining the claimed sequence.
	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by “its physical or chemical properties” (e.g. a DNA sequence).
	Given the breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming algal cells, and the resultant products including the claimed microorganism and algal cells containing the genus of sequence, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized applicant to have been in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 102
9.	The rejections set forth below are presented in the interest of compact prosecution given the indefiniteness of the structure of the nucleic acid sequences as defined by the claims and sufficiently broad as to encompass nucleic acids that share at least two contiguous nucleotides with the claimed sequences [see 112(b) rejection above].
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-6 and 8-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US Patent Application Publication 2013/0323780 A1; examiner cited).
12.	Claims 1-19 are drawn to nucleic acids, expression cassettes, vectors, and methods of transforming an algal cell wherein the nucleic acid sequence comprises a promoter having at least 75% identity to a sequence selected from the group consisting of SEQ ID NO: 1, 3, 5, 7, 9, and 11 and operably linked to a heterologous sequence of interest.  
	Claims 20-24 are drawn to a nucleic acid sequence having at least 75% sequence identity to a promoter sequence within a sequence selected from the group consisting of SEQ ID NOs:  1, 3, 5, 7, 9, and 11, operably linked to a nucleic acid sequence encoding a protein or functional RNA heterologous to Picochlorum sp. 
13.	With respect to claims 1, 10, 11, 12, 18, 20-21, and 23, Schneider et al. teach a nucleic acid sequence comprising a promoter sharing at least two contiguous nucleotides with SEQ ID NOs:  1, 3, 5, 7, 9, and 11 and a terminator sequence sharing at least two contiguous Pichochlorum sp.; however, the claim does not require the nucleic acid sequence to physically be in a Pichochlorum sp. cell and merely only requires that the gene as part of the structure is heterologous to that organism.  Therefore, given that Schneider et al. does not teach Pichochlorum sp., it is the examiner’s position that the heterologous gene taught by Schneider et al. would be heterologous to Pichochlorum sp.
	With respect to claim 2, Schneider et al. teach the nucleic acid sequence comprised in a vector for transforming a microorganism [see paragraph 0020].
	With respect to claim 3, Schneider et al. teach the nucleic acid sequence comprised in a microorganism [see paragraph 0020].
	With respect to claim 4, Schneider et al. teach the nucleic acid sequence wherein the microorganism is an algal microorganism that expresses the heterologous sequence of interest [see Abstract; paragraphs 0013-0020].
	With respect to claims 5-6, Schneider et al. teach the nucleic acid sequence wherein the microorganism is a Chlorophyte microorganism of the class Trebouxiophyceae (Prototheca) [see paragraphs 0063 and 0117].
	With respect to claim 8, Schneider et al. teach the nucleic acid sequence further comprising a terminator sequence [see Abstract; paragraphs 0013-0020].
	With respect to claim 9, Schneider et al. teach the nucleic acid sequence comprised in an expression cassette [see paragraph 0020].

	With respect to claim 14, Schneider et al. teach the nucleic acid sequence wherein the microorganism is an algal microorganism that expresses the heterologous sequence of interest [see Abstract; paragraphs 0013-0020].
	With respect to claims 15, Schneider et al. teach the nucleic acid sequence wherein the microorganism is a Chlorophyte microorganism of the class Trebouxiophyceae (Prototheca) [see paragraphs 0063 and 0117].
	With respect to claim 16, Schneider et al. teach the nucleic acid sequence comprised in an expression cassette [see paragraph 0020].
	With respect to claim 17, Schneider et al. teach a method for transforming an algal cell comprising introducing a vector comprising an expression cassette into an algal cell and selecting for a transformant [see Abstract; paragraphs 0013-0023].
	With respect to claim 19, Schneider et al. teach the nucleic acid sequence wherein the heterologous sequence of interest encodes a polypeptide or functional RNA [see paragraphs 0037-0038].
	With respect to claim 22, Schneider et al. teach the nucleic acid sequence wherein the DNA molecule is an expression cassette [see paragraph 0020].
	With respect to claim 23, Schneider et al. teach the nucleic acid sequence comprised in an expression cassette [see paragraph 0020].
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US Patent Application Publication 2013/0323780 A1; examiner cited) in view of Weissman et al. (Algal Research, 2018; examiner cited).
16.	The relevant teachings of Schneider et al. as applied to claims 1-6 and 8-24 are set forth in the 102(a)(1) rejection above.  
	With respect to claim 7, Schneider et al. teach the nucleic acid sequence wherein the microorganism is a Chlorophyte microorganism of the class Trebouxiophyceae (Prototheca) [see paragraphs 0063 and 0117].
	However, Schneider et al. does not teach wherein the Trebouxiophyceae organism is Picochlorum sp. 
	Weissman et al. teach a species of marine algae Picochlorum that is characterized by high pigment content, high absorption cross section, and an antenna size that is very responsive to irradiance becoming very small at high irradiance [see Abstract], and that using microalgae for the production of a commodity, low production costs are essential, which demands the highest levels of productivity and culture stability.
Picochlorum as a host cell for the nucleic acids of Schneider et al. because Schneider et al. teach promoters and terminators for expression of heterologous genes in a Trebouxiophyceae organism.  Weissman et al. teach a Picochlorum algae that is characterized by high pigment content, high absorption cross section, and an antenna size that is very responsive to irradiance becoming very small at high irradiance.  One of ordinary skill of the art would have had a reasonable expectation of success and a reasonable level of predictability to use Picochlorum as a host cell for the nucleic acids of Schneider et al. because Weissman et al. acknowledges that Picochlorum algae is characterized by high pigment content, high absorption cross section, and an antenna size that is very responsive to irradiance becoming very small at high irradiance.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill of the art before the effective filing date of the claimed invention.
Conclusion
17.	Status of the claims:
	Claims 1-24 are pending.
	Claims 1-24 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656